DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1 and 15, the recitation “approximately collinearly” seeks to introduce new matter by including orientations not supported or disclosed by Applicant’s disclosure as originally filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler (US 5445142). 
Hassler discloses a trocar or probe device including: a first housing portion or first handle assembly including a first handle body 108 and a trocar obturator or stimulation probe 104, the probe having opposing end portions wherein a first one of the opposing end portions of the stimulation probe is attached to the first handle body such that the probe protrudes away from the first handle body (Fig. 2); a second housing portion or second handle assembly including a second handle body 106 and a trocar cannula or probe tube 102 wherein the probe tube has opposing end portions wherein a first one of said end portions of the probe tube 102 is attached to the second handle body 106 such that the probe tube protrudes away from the second handle body (Fig. 2), and wherein a central passage of the probe tube 104  is accessible through a stimulation probe receiving passage of the second handle body (see Figs. 2 and 3), and wherein a central portion of the stimulation probe 104 between said opposing end portion thereof is disposed within the central passage of the probe tube 102 such that a first one of the opposing end portions of the stimulation probe is positioned adjacent to the second handle body and a second one of said opposing end portions of the stimulation probe is positioned adjacent to a second one of said opposing end portions of the probe tube, and wherein the central portion of the stimulation probe is translatably disposed within the central passage of the probe tube such that the stimulation probe can be translated along a length of the probe tube (Figs. 1-3 and cols. 5-8). 

Hassler discloses trocar obturator or stimulation probe 104 to be constructed of polymeric material (electrically insulating material) with electrical conductors embedded in an outer surface of tube 114.  Thus, probe 104 is constructed of an electrically conductive material.  Thus, electrically insulating material is provided within the central passage between the central portion of the stimulation probe 104 and probe tube 102 because probe 104 is received within tube 102.  Also, since the electrical conductors are embedded in the polymeric material of obturator 104, the layer of insulating material also includes an exterior surface of the obturator or stimulation probe 104. 
Regarding claim 5, stimulation probe 104 and probe tube 102 are both elongated with each of stimulation probe 104 and probe tube 102 having a round cross sectional shape wherein probe 104 is coaxially disposed within the central passage of probe tube 102 (Figs. 2 and 3 and cols. 5-8). 
Regarding claim 14, Hassler discloses an electrical conductor or signal communicating element 131 which is in electrical contact with the stimulation probe via electrodes 126, 128 routed outside the first handle body 108 (Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 5445142) in view of Banik et al. (US 5256149).
Hassler discloses the first handle body 108 and the second handle body 104 to be interlocked. 

Banik et al. disclose interlocking engagement in the form of mating engagement members (tabs 332 and cavities 490, Fig. 9) which prevent unrestricted relative rotation and unrestricted axial movement between a first handle body and a second handle body when engaged. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing mating tabs and cavities, as taught by Banik et al., to provide the interlocking engagement for the first handle and the second handle body of Hassler would have yielded predictable results, i.e., improved engagement to prevent inadvertent separation of the first and the second handle body for ease of use. 

Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 5445142) in view of Goldberger et al. (US 5772597).
Hassler discloses a tip attached to probe 104 but does not specifically disclose that the tip is detachable. 
Goldberger et al. teach detachable tips for ease of changing the function of a tool for versatility (col. 12). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing detachable tips, as taught by Goldberger et al., to the Hassler tool would have yielded predictable results, i.e., ease of changing the function of a tool for versatility. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 5445142) and Goldberger et al. (US 5772597) in view of Banik et al. (US 5256149).
The combination of Hassler and Goldberger et al. disclose all elements of the claimed invention for explicitly disclosing the type of interlocking between the first handle body and the second handle body. 
Banik et al. disclose interlocking engagement in the form of mating engagement members (tabs 332 and cavities 490, Fig. 9) which prevent unrestricted relative rotation 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing mating tabs and cavities, as taught by Banik et al., to provide the interlocking engagement for the first handle body and the second handle body of the device of Hassler and Goldberger et al. would have yielded predictable results, i.e., improved engagement to prevent separation of the first and the second handle body for ease of use. 

Response to Arguments
Applicant's arguments filed have been fully considered but are not persuasive for the following reasons. Hassler discloses trocar obturator or stimulation probe 104 to have electrical conductors embedded in outer sections thereof.  This recitation meets Applicant’s recitation “wherein the stimulation probe is made from an electrically conductive material.”  Further, stimulation probe 104 extends through probe tube 102 such that the longitudinal axis of the probe tube is colinear with the longitudinal axis of probe 104 (see Fig. 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 14, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775